DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Invention I (claims 1-7) in the reply filed 8/19/21 is acknowledged. The traversal is on the ground(s) that Inventions I and II are not mutually exclusive, and if so, do present a serious search burden. This is not found persuasive. Applicant argues with respect to infringement, which the MPEP does not establish as pertinent to the distinctiveness analysis. Applicant appears to suggest that claim 8 is not mutually exclusive to claim 1. Examiner respectfully disagrees. The scope of claim 1 requires a single golf club head manufacturing method. Whereas claim 8 requires a different scope, including “a set of golf clubs”, each club having defined texturing and loft requirements. To put it another way, prior art that reads on claim 1 will not necessarily read on claim 8. Prior art that reads on claim 8 will not inherently read on claim 1. This is due to the mutually exclusive limitations. Lastly, and regarding the claimed search burden, a serious search burden is considered to exist since different search strategies, queries, and classes will need to be searched. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of the following recitation cannot be properly ascertain by one ordinary skill in the art: “(b) prescribing, for the intermediate golf club head, a scoreline length value based on at least a first intended final spatial attribute ... (c) texturing a first region ... thereby forming a plurality of arcuate micro-grooves each having a radius of curvature ... selected based on at least a second intended final spatial attribute of the intermediate golf club head”. This limitation requires an exercise in determining an intent (“based on”) of a golf club design, which is too abstract to comport with the definitiveness requirement. Moreover, the scope of “spatial attribute” is undeterminable. This is not a common term in the art such that its boundaries are known to one ordinarily skilled. At paragraphs [0083]-[0091], applicant contemplates certain club parameters, the parameters being quantifiable. As such, for examining purposes, quantifiable club parameters will be construed as a spatial attribute. It is suggested to positively recite that the golf club satisfies a defined (i.e. formula) relationship between score line length and the one or more desired club parameters -for example, as done in dependent claim 4. Claims 2-7 are rejected based on their dependency to 1. 




Allowable Subject Matter
3.	Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Applicant is invited to discuss acceptable language in a phone interview. 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Ripp et al. (US Pub. No. 2014/0206473), Aguayo et al. (US Pub. No. 2014/0206472), Golden et al. (US Pub. No. 2009/0318243), Hettinger et al. (US Pat. No. 7,452,283), Ripp et al. (US Pub. No. 2015/0367197) and Nakamura (US Pub. No. 2010/0029401). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/MICHAEL D DENNIS/           Primary Examiner, Art Unit 3711